In a proceeding pursuant to CPLR article 78 to review a determination by appellant which, after a hearing, (1) found petitioner guilty of speeding and (2) imposed a fine (allegedly an improper use fee) upon him, the appeal is from a judgment of the Supreme Court, Queens County, dated January 5, 1976, which, inter alia, granted the application. Judgment reversed, on the law, with costs, determination confirmed and proceeding dismissed on the merits. No fact findings were presented for review. Appellant’s determination, made after a hearing, to impose a $25 "maximum use fee” on the petitioner, is proper and enforceable (cf. Vernon Manor Co-op. Apts., Section I v Salatino, 15 Misc 2d 491). There is no merit in petitioner’s other arguments. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.